Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants Request for Reconsideration filed 12/17/21 which has been entered. Claims 1, 5-14, 17, and 21-22 have been amended. No further claims have been cancelled. No Claims have been added. Claims 1, 5-14, 16-23, and 25-26 are still pending in this application, with Claims 1, 10, 21, and 23 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

              Referring to claim 9, the claim recites the limitation “the first audio source is associated with either the first user or the second user”. However, this may contradict claim one which specifically states that the first audio source is associated with the first user. Examiner interprets claim to mean causing the output element associated with the first user to output the first signal to the first user in response to determining that the second audio source is currently inactive.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al. US Publication No. 20150063601 in view of Goldberg et al. US Publication No. 20050160270.

             Referring to claim 1, Briggs et al. teaches a computer-implemented method for generating an audio signal (Fig. 3), the method comprising: a first signal from a first audio source associated with a first user or a second signal from a second audio source associated with a second user; routing the signal the first signal or the second signal to an output element associated with the first user (Fig. 2: electronic device 108 associated with first user, electronic device 110 associated with second user; Fig. 3: content input signal 220 routed to output of system 202; para 0013: “FIG. 3 shows a circuit for implementing the devices of FIGS. 1 and 2; para 0018: “The content may be received or generated by one of the headsets and transmitted to the other headset”); receiving a third signal from an input element associated with the second user (Fig. 3: system 202 receives voice output signal 211 from voice audio input V2 input of second system 204); combining the first signal or the second signal with the third signal to generate a combined signal (Fig. 3: node 214 sums content input signal 220 with voice output signal 211 in system 202); and transmitting the combined signal to a speaker associated with the first user for output (Fig. 3: output of summing node 214 output to Out1 of system 202; Fig. 2: shows headset as output).
             However, Briggs et al. does not teach switching between audio sources associated with each user device, but Goldberg et al. teaches selecting between a first signal from a first audio source associated with a first user and a second signal from a second audio source associated with a second user; routing the signal selected between the first signal and the second signal to an output element associated with the first user (para 0024: “The system includes a first device for playing music to the first user, comprising a store of musical signals. A first controller prepares musical signals from the first store for transmission and playing, and a first player takes musical signals from the first controller and plays the signals for the first user. A transmitter is capable of taking the musical signals from the controller and transmitting the musical signals via wireless broadcast. A second device for playing music to the second user comprises a receiver receptive of the transmissions from the transmitter of the first device, a second controller that prepares musical signals from the receiver for playing, and a second player that takes musical signal from the second controller and plays the signals for the second user”; para 0023: The device also includes…a control to manually switch between at least three states. In the first state the speaker plays audio entertainment signals from the audio player and the transmitter does not transmit the audio entertainment signals. In the second state the speaker plays audio entertainment signals from the audio player and the transmitter essentially simultaneously transmits the audio entertainment signals. In the third state the speaker plays audio entertainment signals received by the receiver.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the user to select the audio source, as taught by Goldberg et al., in the method of Briggs et al. because the user can listen to what he or she prefers.
             Referring to claim 5, Briggs et al. teaches pre-processing the third signal to filter out at least a portion of a fourth signal that is input to the input element associated with the second user by a filter element associated with the second user (paras 0007, 0015).
             Referring to claim 6, Briggs et al. teaches pre-processing the third signal to filter out at least a portion of a fourth signal that is input to an input element associated with the first user (paras 0007, 0015).
             Referring to claim 7, Briggs et al. teaches the first audio source is associated with the first user (Fig. 3: content source 216 associated with circuit 202; para 0018) and Goldberg et al. teaches causing the output element associated with the first user to output the signal selected between the first signal and the second signal to the first user in response to the first user selecting the first audio source (para 0023). Motivation to combine is the same as in claim 1.
             Referring to claim 8, Briggs et al. teaches the first audio source is associated with the second user (Fig. 3: content source 216 associated with circuit 204; para 0018) and Goldberg et al. teaches causing the output element associated with the first user to output the signal selected between the first signal and the second signal to the first user in response to the first user selecting the first audio source (para 0023). Motivation to combine is the same as in claim 1.
             Referring to claim 21, Briggs et al. teaches a non-transitory computer-readable medium storing program instructions that, when executed by a processing unit (para 0023: “it should be understood by one of skill in the art that the computer-implemented steps may be stored as computer-executable instructions on a computer-readable medium…it should be understood by one of skill in the art that the computer-executable instructions may be executed on a variety of processors”), cause the processing unit to generate an audio signal (Fig. 3) by performing the steps of: a first signal from a first audio source associated with a first user or a second signal from a second audio source associated with a second user; routing the first signal or the second signal to an output element associated with the first user (Fig. 2: electronic device 108 associated with first user, electronic device 110 associated with second user; Fig. 3: content input signal 220 routed to output of system 202; para 0013: “FIG. 3 shows a circuit for implementing the devices of FIGS. 1 and 2; para 0018: “The content may be received or generated by one of the headsets and transmitted to the other headset”); receiving a third signal from an input element associated with the second user (Fig. 3: system 202 receives voice output signal 211 from voice audio input V2 input of second system 204); combining the first signal or the second signal with the third signal to generate a combined signal (Fig. 3: node 214 sums content input signal 220 with voice output signal 211 in system 202); and transmitting the combined signal to a speaker associated with the first user for output (Fig. 3: output of summing node 214 output to Out1 of system 202; Fig. 2: shows headset as output).
             However, Briggs et al. does not teach switching between audio sources associated with each user device, but Goldberg et al. teaches selecting between a first signal from a first audio source associated with a first user and a second signal from a second audio source associated with a second user; routing the signal selected between the first signal and the second signal to an output element associated with the first user (para 0024: “The system includes a first device for playing music to the first user, comprising a store of musical signals. A first controller prepares musical signals from the first store for transmission and playing, and a first player takes musical signals from the first controller and plays the signals for the first user. A transmitter is capable of taking the musical signals from the controller and transmitting the musical signals via wireless broadcast. A second device for playing music to the second user comprises a receiver receptive of the transmissions from the transmitter of the first device, a second controller that prepares musical signals from the receiver for playing, and a second player that takes musical signal from the second controller and plays the signals for the second user”; para 0023: The device also includes…a control to manually switch between at least three states. In the first state the speaker plays audio entertainment signals from the audio player and the transmitter does not transmit the audio entertainment signals. In the second state the speaker plays audio entertainment signals from the audio player and the transmitter essentially simultaneously transmits the audio entertainment signals. In the third state the speaker plays audio entertainment signals received by the receiver.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the user to select the audio source, as taught by Goldberg et al., in the medium of Briggs et al. because the user can listen to what he or she prefers.
             Referring to claim 22, Briggs et al. teaches the step of combining the first signal or the second signal with the third signal comprises summing the first signal or the second signal with the third signal (Fig. 3: summing node 214 sums content input signal 220 with voice output signal 211) and Goldberg et al. teaches the signal selected between the first signal and the second signal (para 0023). Motivation to combine is the same as in claim 21.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al. and Goldberg et al., as applied to claim 1 above, and further in view of Shin et al. US Patent No. 8295500.

Referring to claim 9, Briggs et al. teaches the first audio source is associated with either the first user or the second user (Figs. 2-3: content source 216 associated with either user; para 0018). However, Briggs et al. and Goldberg et al. do not teach routing the circuit based on source activity, but Shin et al. teaches causing the output element associated with the first user to output the signal selected between the first signal and the second signal to the first user in response to determining that the second audio source is currently inactive (claim 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for only an active source to be selected, as taught by Shin et al., in the method of Briggs et al. and Goldberg et al. because there is no use in selecting an inactive source when the intent is to hear audio content.

Claims 10-13, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al. in view of Dyba et al. US Publication No. 20030235294 and Goldberg et al. 

             Referring to claim 10, Briggs et al. teaches a system for generating an audio signal (Fig. 3), comprising: a first output element associated with a first user and configured to generate audio signals (Fig. 3: Out1 of a first circuit 202; Fig. 2: shows a first user with headset 102; para 0015: “Out1 and Out2 represent the total audio output of the system”); a first input element associated with the first user and configured to receive audio signals (Fig. 3: microphone 206 receives voice audio input V1) ; a first audio source associated with the first user and configured to generate audio signals (Fig. 3: content source 216 associated with system 202; para 0018: “The content may be received or generated by one of the headsets and transmitted to the other headset”); a first circuit element coupled to the first output element, the first input element, and the first audio source (Fig. 3: circuit 202 coupled to Out1, microphone 206, and content source 216), an audio device associated with a second user (Fig. 2: shows a second user with headset; Fig. 3: system 204), the first circuit element configured to: use a first signal from the first audio source or a second signal from a second audio source associated with the second user; route the first signal or the second signal to the first output element (Fig. 2: electronic device 108 associated with first user, electronic device 110 associated with second user; Fig. 3: content input signal 220 routed to output of system 202; para 0013: “FIG. 3 ; receive a third signal from a second input element associated with the second user (Fig. 3: system 202 receives voice output signal 211 from voice audio input V2 input of second system 204); combine the first signal or the second signal with the third signal to generate a combined signal (Fig. 3: node 214 sums content input signal 220 with voice output signal 211 in system 202); and transmit the combined signal to a speaker for output (Fig. 3: output of summing node 214 output to Out1 of system 202; Fig. 2: shows headset as output).
             However, Briggs et al. does not teach echo cancellers, but Dyba et al. teaches the first circuit element including a first adaptive echo cancellation unit configured to be coupled to a second adaptive echo cancellation unit within an audio device (Fig. 1: echo canceller 20 on near end side coupled to echo canceller 22 on far end side), wherein an output associated with the first adaptive echo cancellation unit controls an input associated with the second adaptive echo cancellation unit (para 0042: “Echo canceller 20 provides an echo cancelled send signal Sout 42 to receiver 14 via communication network 24 and hybrid 18.”; Fig. 1: output of echo canceller 22 controls input to echo canceller 22 via communications network and transmitters/receivers). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use echo cancellers, as taught by Dyba et al., in the system of Briggs et al. because it helps “to eliminate the echoes completely or to reduce them to an acceptable level” within the system, so that the users have a better listening experience. By implementing the echo cancellers of Dyba et al. in the system of Briggs et al., the echo cancellers would be respectively coupled to the output voice signal from each user system, so that the system of Briggs can receive a second signal from a second input element that is coupled to an output of the second adaptive echo cancellation unit.
             However, Briggs et al. and Dyba et al. do not teach switching between audio sources associated with each user device, but Goldberg et al. teaches select between a first signal from the first audio source and a second signal from a second audio source associated with the second user; route the signal selected between the first signal and the second signal to the first output element (para 0024: “The system includes a first device for playing music to the first user, comprising a store of musical 
             Referring to claim 11, Briggs et al. teaches the first circuit element includes a ducker coupled to the first input element and configured to duck the first signal or the second signal to generate a ducked signal (paras 0018, 0021) and Goldberg et al. teaches the signal selected between the first signal and the second signal (para 0023). Motivation to combine is the same as in claim 10.
             Referring to claim 12, Briggs et al. teaches wherein ducking the first signal or the second signal comprises adjusting an amplitude that is associated with the first signal or the second signal based on an amplitude that is associated with the third signal (paras 0018, 0021) and Goldberg et al. teaches the signal selected between the first signal and the second signal (para 0023). Motivation to combine is the same as in claim 10.
             Referring to claim 13, Briggs et al. teaches the first circuit element further includes a sum unit coupled to the second input element and configured to combine audio signals, wherein the sum unit adds the ducked signal to the third signal to generate the combined signal (paras 0018, 0021).
an output associated with the first adaptive echo cancellation unit is coupled to an input associated with the second adaptive echo cancellation unit, and an output associated with the second adaptive echo cancellation unit is coupled to an input associated with the first adaptive echo cancellation unit (Fig. 1: output of echo canceller 20 coupled to input of echo canceller 22, output of echo canceller 22 coupled to input of echo canceller 20 via communications network and transmitters/receivers). Motivation to combine is the same as in claim 10.
             Referring to claim 17, Dyba et al. teaches the first adaptive echo cancellation unit is configured to filter a fourth signal based on a fifth signal output by the second adaptive echo cancellation unit to reduce echo associated with the fourth signal, and wherein the fifth signal is received by the second input element (para 0027; Figs. 1-2: echo canceller 20 filters Sin and Rin based on Sin and Rin, which are from echo canceller 22). Motivation to combine is the same as in claim 10.
             Referring to claim 18, Goldberg et al. teaches the first circuit element further includes a routing circuit configured to: couple the first audio source to the first output element and to a second output element when operating in a first configuration; and couple the second audio source to the first output element when operating in a second configuration (paras 0023-0024). Motivation to combine is the same as in claim 10.
             Referring to claim 20, Goldberg et al. teaches the routing circuit is further configured to operate in the first configuration or the second configuration based on a state of a switch within the routing circuit (para 0023). Motivation to combine is the same as in claim 10.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al., Dyba et al., and Goldberg et al., as applied to claims 10 and 12 above, and further in view of Kane et al. US Patent No. 5982901.

             Referring to claim 14, Briggs et al. teaches the first circuit element includes a filter coupled to the first input element, wherein the filter is configured to filter out at least a portion of the first signal or the second signal or the ducked signal from a fourth signal received by the first input element to generate a fifth signal (para 0015). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the input noise N1 of Briggs et al. to include ambient noise originating from the output OUT1 of the speaker, which includes the content input signal 220, in the system of Briggs et al., Dyba et al., and Goldberg et al. because attenuating this noise in the microphone signal helps to prevent the content input signal from being summed and output, in essence, twice. Goldberg et al. teaches the signal selected between the first signal and the second signal (para 0023). Motivation to combine is the same as in claim 10.
            However, Briggs et al., Dyba et al., and Goldberg et al. do not specify the kind of filter, but Kane et al. teaches the filter comprises an adaptive filter or a spectral subtractor (Column 16, Lines 21-24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an adaptive filter or spectral subtractor, as taught in Kane et al., in the system of Briggs et al., Dyba et al., and Goldberg et al. because it helps to improve the noise cancellation. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al., Dyba et al., and Goldberg et al., as applied to claims 10 and 18 above, and further in view of Shin et al.

             Referring to claim 19, Briggs et al., Dyba et al., and Goldberg et al. do not teach routing the circuit based on source activity, but Shin et al. teaches a control circuit coupled to the routing circuit and configured to: cause the routing circuit to operate in the first configuration when the first audio source is active and the second audio source is not active; and cause the routing circuit to operate in the second configuration when the first audio source is not active and the second audio source is active (claim 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for only an active source to be selected, as taught by Shin et al., in the system of Briggs et al. and Dyba et al. because there is no use in selecting an inactive source when the intent is to hear audio content.

Allowable Subject Matter
Claims 23 and 25-26 are allowed.

Response to Arguments
Applicant’s arguments with respect to Briggs alone have been considered but are moot because the new ground of rejection does not rely solely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/17/21 have been fully considered but they are not persuasive. 

Applicant states in para 1 on page 11 of the remarks:
“A careful review of the remaining references cited by the Examiner reveals that these references also do not teach or suggest the above limitations of amended claim 1.”

Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE A FALEY/Primary Examiner, Art Unit 2652